Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 1 of 7




                          Exhibit A

                    Consents to Removal
Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 2 of 7
Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 3 of 7
         Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 4 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



                                                   Civ. No.
 MELANIE THOMPSON,

              Plaintiff,
                                                   CONSENT TO REMOVAL
       v.

 BACKPAGE.COM, L.L.C.; CARL FERRER;
 JAMES LARKIN; MICHAEL LACEY;
 MEDALIST HOLDINGS, INC.; LEEWARD
 HOLDINGS, L.L.C.; CAMARILLO
 HOLDINGS, L.L.C.; DARTMOOR
 HOLDINGS, L.L.C.; IC HOLDINGS, L.L.C.;
 UGC TECH GROUP C.V.; WEBSITE
 TECHNOLOGIES, LLC; ATLANTISCHE
 BEDRIJVEN C.V.; AMSTEL RIVER
 HOLDINGS, LLC; LUPINE HOLDINGS LLC;
 KICKAPOO RIVER INVESTMENTS LLC; CF
 HOLDINGS GP, LLC; CF ACQUISITIONS,
 LLC; and JOHN DOE 1-5,

              Defendants.



TO:   THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
      DISTRICT OF NEW YORK AND ALL INTERESTED PERSONS

      Michael Lacey consents to the removal of this action from the Supreme Court of

New York, County of New York, Index No. 950015/2020, to the United States District

Court for the Southern District of New York.
Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 5 of 7
Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 6 of 7
Case 1:20-cv-06734-UA Document 1-1 Filed 08/21/20 Page 7 of 7
